"Defendant's motion for stay of execution is allowed. Defendant's petition for writ of certiorari is allowed for the limited purpose of reversing the trial court's denial of DNA testing and remanding this case to Gates County Superior Court for entry of an order requiring that biological evidence in the possession of the State be DNA tested pursuant to N.C.G.S. 15A-269. Except as otherwise allowed herein, defendant's petition for writ of certiorari and supplemental petition for writ of certiorari are denied."
By order of the Court in Conference, this 10th day of May, 2006.